19-3589
     Chen v. Barr
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A206 280 282
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            GUIDO CALABRESI,
10            ROBERT A. KATZMANN,
11                 Circuit Judges.
12   _____________________________________
13
14   JIAWANG CHEN,
15
16                        Petitioner,
17
18                  v.                                           19-3589
19                                                               NAC
20
21   WILLIAM P. BARR, UNITED STATES
22   ATTORNEY GENERAL,
23
24                 Respondent.
25   _____________________________________
26
27
28   FOR PETITIONER:                    Gary J. Yerman, New York, NY.
29
 1   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
 2                                     Assistant Attorney General;
 3                                     Stephen J. Flynn, Assistant
 4                                     Director; Annette M. Wietecha,
 5                                     Trial Attorney, Office of
 6                                     Immigration Litigation, United
 7                                     States Department of Justice,
 8                                     Washington, DC.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner Jiawang Chen, a native and citizen of the

15   People’s Republic of China, seeks review of an October 22,

16   2019 decision of the BIA affirming a March 5, 2018 decision

17   of an Immigration Judge (“IJ”) denying asylum, withholding of

18   removal, and relief under the Convention Against Torture

19   (“CAT”).     In re Jiawang Chen, No. A206 280 282 (B.I.A. Oct.

20   22, 2019), aff’g No. A206 280 282 (Immig. Ct. N.Y.C. Mar. 5,

21   2018).       We   assume    the    parties’    familiarity     with   the

22   underlying facts and procedural history.

23       We have reviewed both the IJ’s and the BIA’s opinions

24   “for the sake of completeness.”                Wangchuck v. Dep’t of

25   Homeland   Sec.,    448    F.3d   524,   528   (2d   Cir.   2006).    The

26   applicable standards of review are well established.                  See




                                          2
 1   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

 2   F.3d 510, 513 (2d Cir. 2009).

 3        It is undisputed that Chen is not eligible for asylum

 4   solely on the basis of his wife’s forced sterilization.                            See

 5   Shi Liang Lin v. U.S. Dep’t of Just., 494 F.3d 296, 309-10

 6   (2d Cir. 2007).          Nevertheless, he may still qualify for

 7   asylum   or   withholding          of    removal    if   (1)    he    engaged      in

 8   “resistance”    to      the    family     planning       policy,      and    (2)   he

 9   suffered harm rising to the level of persecution, or he has

10   a well-founded fear or likelihood of suffering such harm as

11   a   direct    result          of   his        resistance.        See        8 U.S.C.

12   § 1101(a)(42); see also Shi Liang Lin, 494 F.3d at 313.

13        Even assuming that Chen was targeted for engaging in

14   resistance    to   the    family         planning    policy,     he     failed     to

15   establish that he suffered persecution on account of that

16   resistance.        He    did       not    testify    that      family       planning

17   officials caused him any injury, see Jian Qiu Liu v. Holder,

18   632 F.3d 820, 822 (2d Cir. 2011) (upholding the agency’s

19   conclusion that a minor altercation with family planning

20   authorities did not rise to the level of persecution), and he

21   did not allege that the fine imposed caused him “severe

22   economic disadvantage” as required to demonstrate economic


                                               3
 1   persecution, In re T-Z-, 24 I. & N. Dec. 163, 170-75 (B.I.A.

 2   2007), particularly as he did not pay the fine, see Huo Qiang

 3   Chen v. Holder, 773 F.3d 396, 406 (2d Cir. 2014) (“[A] person

 4   has not suffered past persecution until payment or collection

 5   efforts actually have such persecutive effects.”).

 6       Because Chen did not demonstrate past persecution, he

 7   was not entitled to a presumption of a well-founded fear of

 8   future   persecution.   See   8 C.F.R.   § 1208.13(b)(1).   And

9    although Chen claimed he had a fear of future persecution

10   based on the outstanding fine, the agency reasonably found

11   that this fear was not well-founded. Chen remained unharmed

12   in China from 2009, when the fine was levied, until his

13   departure from that country in 2013. And his wife, who was

14   also subject to the fine, has remained unharmed in China since

15   then.    See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d

16   Cir. 1999) (finding a fear of future persecution weakened

17   when similarly situated family members remain unharmed in

18   petitioner’s native country); see also Jian Xing Huang v.

19   U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding that a

20   fear is not objectively reasonable if it lacks “solid support”

21   in the record and is merely “speculative at best”).         That

22   finding was dispositive of asylum, withholding of removal,


                                    4
1   and CAT protection.*   See Lecaj v. Holder, 616 F.3d 111, 119–

2   20 (2d Cir. 2010).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




    * Contrary to the BIA’s and the Government’s position, Chen
    did not waive his CAT claim before the BIA. The IJ denied
    CAT relief in part because Chen failed to satisfy his burden
    of proving a well-founded fear of persecution required for
    asylum.   Chen’s challenge to that conclusion necessarily
    included a challenge to the denial of CAT relief.

                                  5